Citation Nr: 0708800	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to service connection for a stomach disorder, 
including as secondary to service-connected PTSD with anxiety 
and depression.

3.  Entitlement to service connection for migraine and 
cluster headaches, including as secondary to service-
connected PTSD with anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran appeared and testified at a personal hearing at 
the RO (Decision Review Officer hearing) in April 2004.  The 
veteran also appeared and testified at a videoconference 
personal hearing before the undersigned Veterans Law Judge in 
November 2006. 

The issues of service connection for a stomach disorder, 
including as secondary to service-connected PTSD with anxiety 
and depression, and service connection for migraine and 
cluster headaches, including as secondary to service-
connected PTSD with anxiety and depression, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ).  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The record includes a medical diagnosis of PTSD, and medical 
opinion that anxiety and depression are related to PTSD; 
evidence of in-service incurrence of the stressful events of 
mine explosion with death and bodily injury, and mortar 
attacks on the veteran's unit; and competent medical evidence 
of a nexus between diagnosed PTSD and these stressful events 
in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD with anxiety and depression was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, a VA notice and duty to assist letter dated in 
April 2002 informed the veteran of what evidence was needed 
to establish the benefit sought (service connection for 
PTSD), of what VA would do or had done, and what evidence he 
should provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim for 
service connection for PTSD.  

Because the full benefits sought on appeal are being granted 
by this Board decision on the issue of service connection for 
PTSD, no further notice or assistance to the appellant is 
required on this issue.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue of service 
connection for PTSD (with anxiety and depression) because of 
the favorable nature of the Board's decision on this issue.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal on the 
issue of service connection for PTSD (with anxiety and 
depression).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD (with anxiety and depression)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(d),(f) (2006); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's 
DD Form 214 does not reflect that he received any awards, 
citations, or decoration denoting having served in combat in 
Vietnam, and the evidence does not show that the veteran's 
unit directly participated in combat with the enemy.  The 
veteran received the Vietnam Service Medal and Vietnam 
Campaign Medal.  Personnel records show that the veteran 
participated in a Vietnam counteroffensive campaign during 
his Vietnam service, but does not show that the veteran 
personally took part in a fight or encounter with the enemy.  

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors he observed during his 
service in Vietnam.  The stressors reported by the veteran 
include mortar attacks on the veteran's base, and observing 
the scene after a mine explosion that included seeing dead 
bodies and body parts and the wounded.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from July 1, 1968 to July 5, 1969.  
The veteran was trained as a construction machine operator; 
was attached to an engineering unit during service in 
Vietnam, and the veteran worked as a heavy truck driver and 
"air comp" operator during Vietnam service.  

The then named U.S. Armed Services Center for Unit Records 
Research (USASCRUR) verified (letter dated September 2003) 
that the veteran's company sustained two mortar attacks that 
resulted in casualties, verified that there were four 
significant mining incidents involving the veteran's unit, 
and verified that there were two daylight mortar attacks on 
the veteran's unit.  A mine incident and the two daylight 
mortar attacks on the veteran's unit were again verified by 
the National Archives and Records Administration (June 2005).  

Based on this evidence, the Board finds that the reported in-
service stressful events of mortar attacks on the veteran's 
unit, and his involvement at the scene following a mine 
explosion that included seeing dead bodies and body parts and 
the wounded, have been verified, that is, these events have 
been shown by credible supporting evidence to have occurred.  
In so finding, the Board has considered Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims (Court) pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds that these 
reported stressors occurred; therefore, these stressful 
events are considered verified by the evidence of record.  

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the verified stressful events 
during service.  

The record reflects competent medical diagnoses of PTSD that 
have been attributed to the verified in-service stressful 
events, and competent medical evidence that relates symptoms 
of anxiety and depression to the PTSD.    A  November 2003 VA 
PTSD examination report reflects specific reports of in-
service stressful events that included a booby trap mine 
explosion in which people were killed and wounded, and 
incoming mortar attacks on the veteran's unit.  The November 
2003 VA examination report included the examiner's opinion 
that the veteran's depression was secondary to PTSD.  VA 
treatment reports show a diagnosis of PTSD, and anxiety type 
symptoms and depression.  The competent medical evidence of 
record, including VA treatment records and the November 2003 
VA examination report that specifically lists the veteran's 
symptoms that reflect his anxiety, show that anxiety is an 
inherent part of the "anxiety disorder" of PTSD.  See 
38 C.F.R. § 4.130 (2006).  For these reasons, the Board finds 
that the veteran's diagnosed PTSD was incurred in service, 
and that symptoms of anxiety and depression are related to 
the PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a).  


ORDER

Service connection for PTSD with anxiety and depression is 
granted.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the April 2002 notice to the veteran is 
inadequate on the issues of service connection for a stomach 
disorder and migraine and cluster headaches.  The April 2002 
notice letter did not ask the veteran to provide any evidence 
in his possession that pertained to these claims.  
Additionally, the veteran has contended during the appeal of 
these claims that a stomach disorder and migraine and cluster 
headaches are secondary to (caused or aggravated by) his 
PTSD, for which service connection has been established by 
this Board decision.  The April 2002 notice letter did not 
advise the veteran of the information and evidence necessary 
to substantiate the claims for service connection for a 
stomach disorder and migraine and cluster headaches as 
secondary to the service-connected PTSD; therefore, 
additional notice is required to fulfill the duty to notify 
the veteran regarding the issues of service connection for a 
stomach disorder and service connection for migraine and 
cluster headaches.

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  In disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

In this case, service medical records show in-service events 
of headaches (June and October 1969), and stomach cramps or 
stomach pains (August 1968 and June 1969), although no 
symptoms or findings were indicated at service separation.  
By this Board decision, service connection has been 
established for PTSD (with anxiety and depression). 

There is competent evidence of current disability (migraine 
and cluster headaches) or persistent or recurrent symptoms of 
a disability (stomach disorder).  VA treatment records show a 
current diagnosis of migraine and cluster headaches during 
outpatient treatment from 2002 to 2004, and show that the 
veteran was prescribed Prilosec for a stomach disorder.

There is also evidence to indicate that the disability of 
migraine and cluster headaches and persistent or recurrent 
symptoms of disability of a stomach disorder may be 
associated with the veteran's service or with another 
service-connected disability.  The veteran contends that he 
currently has a stomach disorder and headaches (migraine and 
cluster headaches) that are either directly caused by 
service, or are caused or aggravated by his service-connected 
PTSD (with anxiety and depression).  The evidence includes 
the veteran's written submissions and personal hearing 
testimony to the effect that his stomach disorder and 
headaches are related either to service or are secondary to 
his service-connected PTSD.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The veteran has not been afforded a VA examination for the 
claimed stomach disorder or migraine and cluster headaches, 
and no VA medical etiology opinion has been requested or 
received.  For these reasons, and in light of the grant of 
service connection for PTSD, the Board finds that there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim for service 
connection for a stomach disorder, including as secondary to 
PTSD,  or the claim for service connection for migraine and 
cluster headaches, including as secondary to PTSD.  



Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38  
U.S.C.A. §§ 5103(a) and 5103A and 38 
C.F.R. 
§ 3.159 (2006), as well as VAOPGCPREC 7-
2004, is fully satisfied regarding the 
issues of service connection for a 
stomach disorder, including as secondary 
to PTSD, or service connection for 
migraine and cluster headaches, including 
as secondary to PTSD.  In particular, VA 
must send the veteran a corrective 
notice, that includes: (1) an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed stomach and headache disorders as 
secondary to (caused or aggravated by) 
service-connected PTSD, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to these issues.  The claims file must 
include documentation that there has been 
compliance with VA's duty to notify a 
claimant regarding these issues, which 
now include the theory of secondary 
service connection due to PTSD.   

2.  The veteran should be afforded a VA 
examination.  The examiner should be 
provided the full and accurate relevant 
history of in-service headaches (June and 
October 1969), and stomach cramps or 
stomach pains (August 1968 and June 
1969); the veteran's reports of in-
service symptoms, and post-service 
symptoms of stomach problems and 
headaches beginning about five years 
after service; VA treatment records 
showing diagnosis of migraine and cluster 
headaches (2002 to 2004) and treatment 
with Prilosec for a stomach disorder; and 
VA treatment records and examination 
reports (November 2003) showing 
psychiatric symptoms including anxiety 
and depression associated with service-
connected PTSD.  

For any current diagnosed disability 
claimed as stomach disorder or headaches, 
the examiner should offer the following 
opinions: A) Is the current disability of 
the stomach or headaches at least as 
likely as not (50 percent or greater 
probability) related to (caused by) in-
service symptoms, and B) Is the current 
disability of the stomach or headaches at 
least as likely as not (50 percent or 
greater probability) related to (caused 
or aggravated by) PTSD symptoms.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why. 

3.  Following the above development, the 
AOJ should readjudicate the claims for 
service connection for a stomach 
disorder, including as secondary to PTSD, 
and service connection for migraine and 
cluster headaches, including as secondary 
to PTSD pursuant to 38 C.F.R. § 3.310 
(2006) and Allen, supra.  If service 
connection is not granted on either 
issue, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.

The purpose of this remand is to notify the veteran of the 
information and evidence needed to substantiate his service 
connection claims, and to further develop the veteran's 
claims, on the issues of service connection for a stomach 
disorder, including as secondary to PTSD, and service 
connection for migraine and cluster headaches, including as 
secondary to PTSD.  The veteran is advised that failure to 
cooperate by reporting for examination(s) may result in the 
denial of the claim(s).  38 C.F.R. § 3.655 (2006).  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


